         Case 2:19-cr-00119-JAD-NJK Document 65 Filed 09/18/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Carla Peterson
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                                Case No. 2:19-cr-00119-JAD-NJK

11                    Plaintiff,                              STIPULATION TO MODIFY
                                                              PRETRIAL RELEASE CONDITIONS1
12          v.

13   CARLA PETERSON,

14                    Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between United States Attorney
17   Nicholas A. Trutanich and Assistant United States Attorney Christopher D. Baker, counsel for
18   the United States of America, and Federal Public Defender Rene L. Valladares and Assistant
19   Federal Public Defender Sylvia Irvin, counsel for Carla Peterson, that her conditions of release
20   be modified for the following reasons:
21          1.        On June 6, 2018, Ms. Peterson made her initial appearance and was released on a
22   personal recognizance bond with specified conditions of pretrial release. See ECF No. 13. On
23   February 20, 2020, Ms. Peterson entered a plea of guilty pursuant to a negotiated plea agreement.
24   See ECF Nos. 37-39. At a hearing later that afternoon, she was admitted into the RISE Court
25   program. See ECF Nos. 40-41.
26
27
            1
                This motion is timely filed. There is no deadline for the filing of this motion.
         Case 2:19-cr-00119-JAD-NJK Document 65 Filed 09/18/20 Page 2 of 3




 1
 2          2.      As a participant in RISE, Ms. Peterson is subject to her RISE Court contract (ECF
 3   No. 41) and conditions of pretrial release including that “The defendant is allowed to travel with
 4   prior approval from Pretrial Services.” ECF Nos. 35, ¶74; 13.
 5          3.      This week, Ms. Peterson accepted an employment position as a regional sales
 6   representative that will require her to travel to Austin, Texas, for a 3-4 day training beginning on
 7   September 21. Thereafter, her employment will include teleworking and travel within Nevada
 8   and travel to Washington, Oregon, California, and Arizona. Consquently, the parties ask this
 9   Court to modify her travel condition to allow her to travel out of state for employment-related
10   training and travel.
11          4.      Before she accepted her employment position, Pretrial Services Officer Samira
12   Barlow, defense counsel, and Ms. Peterson had discussed adding a mental health condition that
13   would allow her counselor to discuss other counseling topics in addition to addressing issues
14   concerning her substance use disorder. This condition will not increase her current counseling
15   sessions or frequency but will give her counselor the ability to discuss topics other than
16   substance use. For this reason, the parties ask the Court to add this condition.
17          5.      Defense counsel and Government counsel agree to the addition of these pretrial
18   conditions.
19          6.      Pretrial Services Officer Barlow agress to the addition of these pretrial conditions.
20          7.      Ms. Peterson continues to be in compliance with her pretrial release conditions.
21
            DATED this 18th day of September, 2020.
22
      RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
23    Federal Public Defender                          United States Attorney
24
          /s/ Sylvia Irvin                                /s/ Christopher D. Baker
25    By_____________________________                  By_____________________________
26    SYLVIA IRVIN                                     CHRISTOPHER D. BAKER
      Assistant Federal Public Defender                Assistant United States Attorney
27

                                                        2
         Case 2:19-cr-00119-JAD-NJK Document 65 Filed 09/18/20 Page 3 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00119-JAD-NJK
 4
                    Plaintiff,                             ORDER
 5
            v.
 6
     CARLA PETERSON,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,
11          IT IS THEREFORE ORDERED that following modifications shall be made to Ms.
12   Peterson’s release conditions:
13          1.                               withinthe
                    The defendant may travel withn  Nevada,
                                                       State ofand to Texas,
                                                                Nevada and to Washington,
                                                                              Texas, Washington,
14   Oregon, California, and Arizona, for employment purposes.
15          2.      The defendant shall participate in mental health treatment as directed by Pretrial
16   Services or the supervising officer.
17          3.      The defendant shall pay all or part of the cost of the medical or psychiatric
18   treatment program or evaluation based upon her ability to pay as determined by Pretrial Services
19   or the supervising officer.
20
21          DATED this 18th
                       ____ day of September, 2020.
22
23
24                                                UNITED STATES MAGISTRATE JUDGE

25
26
27

                                                       3
